Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 9,624,785. The improvement is the separation seal comprising a stator configured to be mounted around the shaft and configured to be fixedly attached to the rotating machine, the stator including primary ring control chamber formed therein; a porous primary ring formed of a porous material and having a back; a first thrust ring at least partially within the primary ring control chamber and coupled to the porous primary ring; a mating ring coupled to the shaft that rotates with the shaft and relative to the porous primary ring; and one or more biasing members that urge the porous primary ring toward the mating ring to form a seal interface between porous primary ring and the mating ring; wherein the stator includes a passageway constructed and arranged to convey pressurized buffer gas at a gas pressure in normal operation to the primary ring control chamber such that the pressurized buffer gas passes from the back of the porous primary ring, through the porous primary ring and to the seal interface; wherein buffer gas that reaches the seal interface passes, in normal operation, both radially inward and radially outward along the seal interface; wherein the mating ring includes grooves formed on a face thereof, wherein in the event of a buffer gas delivery pressure reduction, the grooves pump gas from an inner diameter of the seal interface to an outer diameter of the seal interface.


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 documents.
Elcock et al. (2021/0048035), Bardon et al. (9,488,187) and Kuzdzal et al. (8,061,984) are cited to show different rotating machines each having at least one dry gas seal and a separation seal.
  
Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745